Citation Nr: 1011736	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus with secondary plantar fasciitis and tarsal tunnel 
component, currently rated 30 percent disabling.  

2.  Entitlement to an initial compensable evaluation for 
athlete's foot (tinea pedis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION


The Veteran served on active duty from September 1955 to June 
1965.  

The tinea pedis matter comes to the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), and 
the bilateral pes planus matter comes to the Board from a 
July 2005 rating decision of a VA RO.  A notice of 
disagreement was received in November 2005, a statement of 
the case was issued in May 2006, and a substantive appeal was 
received in June 2006.  

The November 2005 notice of disagreement was also filed with 
regard to bilateral knee and right hand, little finger, 
issues.  A statement of the case was issued in May 2006.  
However, in his substantive appeal the Veteran expressly 
indicated that he was only appealing the pes planus, tinea 
pedis, and left knee issues.  Additionally, the Veteran 
withdrew the appeal for the left knee issue in a statement 
received in January 2010, prior to certification to the 
Board.  Thus, the bilateral knee and right hand, little 
finger, issues are not in appellate status.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A statement by the Veteran dated in January 2010 reflects 
that the Veteran was treated for his foot disabilities at the 
Modesto VA healthcare system.  The Board finds that the 
RO/AMC should make an attempt and obtain the VA treatment 
records from the Modesto VA healthcare system.  VA has a duty 
to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Additionally, the Veteran underwent a VA examination in 
August 2007.  Upon physical examination, the examiner noted 
that tinea pedis was seen.  However, the examiner made a 
diagnosis of no skin finding of tinea pedis.  

The Veteran's representative argued in a March 2010 brief 
that a new VA examination is necessary to clarify the 
examination findings.  In light of the apparently 
contradictory findings, the Board believes that a VA 
examination and opinion, based on a review of the claims file 
and medical records, is necessary.  38 C.F.R. § 4.2 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's 
treatment for his bilateral pes planus 
and tinea pedis disabilities from the VA 
medical facility in Modesto.  Incorporate 
the records into the Veteran's claims 
file.  If no records are available, 
documentation stating such should be 
incorporated into the claims file.  

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected tinea pedis.  The 
claims file, pertinent medical records, a 
copy of this remand, and any additional 
evidence obtained pursuant to the request 
above, must be made available to the 
examiner for review in connection with 
this examination.  The examiner should 
clarify the findings of the August 2007 
VA examination with regard to the issue 
of whether tinea pedis is currently seen.  

3.  Thereafter readjudicate the claims.  
If any benefit requested on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.   

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


